MEMORANDUM **
Jose Leon Guerra and his wife Maria del Soccorro Guerra, natives and citizens of Guatemala, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order affirming an immigration judge’s (“IJ”) order denying their application for asylum and withholding of removal, and denying their motion to remand to apply for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. Petitioners have failed to address, and therefore have waived any challenge to, the BIA’s determinations that the IJ properly denied relief and that remand was unwarranted. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996) (stating that issues not supported by argument are deemed abandoned).
Petitioners’ contention that the BIA failed to address the record and deprived *704them of due process is not supported by the record and is not persuasive.
Petitioners’ remaining contentions also lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.